                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             AT BLUEFIELD

UNITED STATES OF AMERICA

v.                                   CRIMINAL NO. 1:19-00221

ERIC CHILDRESS

                    MEMORANDUM OPINION AND ORDER

     Pending before the court are the defendant’s four motions

in limine.   ECF Nos. 15-18.   The four motions are: (1) Motion in

Limine to Exclude Other Evidence Outside the Indictment, ECF No.

15; (2) Motion in Limine to Prohibit Comparison of

Disbursements, ECF No. 16; (3) Motion in Limine Regarding

Violation of Other Statutes, ECF No. 17; and (4) Motion for

Evidence Favorable to Defendant, ECF No. 18.

     A pre-trial motions hearing as to the four outstanding

motions was held on November 5, 2019.   At the hearing, counsel

for the government and the defendant stated that they had come

to an agreement resolving the issues in the motions (1), (2),

and (3).   ECF Nos. 15-17.   As such, these motions (1), (2), and

(3), ECF Nos. 15-17, are DENIED as moot.

     At the hearing, counsel for the government also represented

that the government has turned over to the defendant all

exculpatory material in the government’s possession, and that

the government will continue to do so should it become aware of

new or additional evidence favorable to the defendant.    The
court relies on the good faith of the government, and so DENIES

the defendant’s Motion for Evidence Favorable to Defendant, ECF

No. 18.

     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to all counsel of record, the United States

Marshal for the Southern District of West Virginia, and the

Probation Office of this court.

     IT IS SO ORDERED this 5th day of November, 2019.

                             ENTER:


                             David A. Faber
                             Senior United States District Judge




                                  2
